                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

KATHY SUE CAMACHO                                                                              PLAINTIFF

VS.                                                  CIVIL ACTION NO. 3:19-cv-00195-DMB-JMV

DEPARTMENT OF JUSTICE OF                                                                   DEFENDANTS
OXFORD MISSISSIPPI, ET AL.

                                                ORDER

        This matter is before the Court, sua sponte, to order the pro se Plaintiff, Kathy Sue Camacho,

to supplement her motion to proceed in forma pauperis [2], failing which full payment of the filing fee

will be required before this action may proceed.

        Pursuant to 28 U.S.C. § 1915(a), a Court may allow a civil action to commence without the

prepayment of the required filing fee, provided that the individual pursuing such action files an affidavit

“that includes a statement of all assets such [person] possesses that the person is unable to pay such

fees or provide security therefor.” The application before the Court solely lists Plaintiff’s income and

rent amount. It does not list plaintiff’s assets or any other required financial information. Thus, it is not

possible for the Court to determine Ms. Camacho’s ability to pay the filing fee.

        IT IS THEREFORE ORDERED that within fourteen (14) days of this date, Ms. Camacho

must supplement her motion with a completed copy of the attached application. Ms. Camacho is

warned that failure to fully comply with this order may lead to denial of her motion to proceed in forma

pauperis.

        SO ORDERED this, September 4, 2019.

                                                  /s/ Jane M. Virden
                                                  UNITED STATES MAGISTRATE JUDGE


Attachment:
AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)


                                        UNITED STATES DISTRICT COURT
                                                                      for the
                                                         Northern District
                                                        __________         of of
                                                                    District  Mississippi
                                                                                 __________

                                                                              )
                          Plaintiff/Petitioner                                )
                                   v.                                         )      Civil Action No.
                                                                              )
                        Defendant/Respondent                                  )


        APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                        (Short Form)

         I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

          In support of this application, I answer the following questions under penalty of perjury:

         1. If incarcerated. I am being held at:                                                                       .
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

          2. If not incarcerated. If I am employed, my employer’s name and address are:




My gross pay or wages are: $                                        , and my take-home pay or wages are: $             per
 (specify pay period)                                        .

          3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

       (a) Business, profession, or other self-employment                            ’   Yes                ’   No
       (b) Rent payments, interest, or dividends                                     ’   Yes                ’   No
       (c) Pension, annuity, or life insurance payments                              ’   Yes                ’   No
       (d) Disability, or worker’s compensation payments                             ’   Yes                ’   No
       (e) Gifts, or inheritances                                                    ’   Yes                ’   No
       (f) Any other sources                                                         ’   Yes                ’   No

         If you answered “Yes” to any question above, describe below or on separate pages each source of money and
state the amount that you received and what you expect to receive in the future.
AO 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form)



          4. Amount of money that I have in cash or in a checking or savings account: $                                                     .

         5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else’s name (describe the property and its approximate
value):




          6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense):




        7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much I contribute to their support:




          8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):




       Declaration: I declare under penalty of perjury that the above information is true and understand that a false
statement may result in a dismissal of my claims.


Date:
                                                                                                            Applicant’s signature



                                                                                                               Printed name


         Print                         Save As...                  Add Attachment                                                   Reset
